

Exhibit 10.4
July 16, 2012


Dear Bill:


This letter agreement confirms our discussions regarding your employment at EMC
Corporation ("EMC"). It is expected that you will remain a full time employee of
EMC through February 12, 2017. At such time, you have indicated that you may
retire. For purposes of this letter agreement, your resignation on or after
February 12, 2017 shall be known as the “Retirement Date.”


On your Retirement Date, you will be permitted to continue to vest in all your
then-outstanding EMC equity grants in accordance with the original vesting
schedules, subject to any applicable restrictions under IRC Section 409A.


In the event you are involuntarily terminated by EMC without “cause” prior to
the Retirement Date, you will be permitted to continue to vest in all your
then-outstanding EMC equity grants in accordance with the original vesting
schedules, subject to any applicable restrictions under IRC Section 409A.


Except as specifically provided in this letter agreement, all equity grants
shall continue to be subject to the terms and conditions of the EMC stock
plan(s) and applicable grant agreements.


During the period of time that your EMC equity continues to vest after your
Retirement Date, the EMC Key Employee Agreement signed by you on October 18,
2011 (the “KEA”), including but not limited to Section 1(b) thereof, shall
continue in full force and effect as if you continued to be an active employee
of EMC through the end of the latest vesting period of your equity grants.
During the period of time that your EMC equity continues to vest after your
involuntary termination without “cause,” the KEA shall continue in full force
and effect in accordance with its terms unless otherwise agreed by EMC in
writing. The KEA is incorporated by reference into this letter agreement.


In the event that, at any time following your Retirement Date or involuntary
termination without “cause,” you intend to relinquish your rights with respect
to your unvested equity for which you would otherwise be eligible under this
letter agreement, you shall immediately provide written notice to EMC’s Office
of the General Counsel of such intent. Upon receipt of such written notice
following your Retirement Date, all of your then-outstanding unvested equity
shall immediately expire and be forfeited and the one (1) year non-competition
restrictions set forth in Section 1(b) of the KEA shall commence. Upon receipt
of such written notice following your involuntary termination without “cause,”
all of your then-outstanding unvested equity shall immediately expire and be
forfeited and the KEA shall continue in full force and effect in accordance with
its terms.


In the event your employment is terminated by EMC for "cause" prior to the
Retirement Date, all your EMC equity grants shall immediately expire. For
purposes of this letter agreement, "cause" means the occurrence of any of the
following, as determined by EMC management in its sole discretion: (i) serious
misconduct by you in the performance of your employment duties; (ii) your
conviction of, or entering a guilty plea with respect to, a felony or a
misdemeanor involving moral turpitude; (iii) your commission of an act involving
personal dishonesty that results in financial, reputational, or other harm to
EMC or its affiliates or subsidiaries; (iv) your failure to comply with any
applicable term set forth in the KEA; or (v) your material violation of any
rule, policy, procedure or guideline of EMC or its affiliates or subsidiaries,
including but not limited to EMC’s Business Conduct Guidelines.


In addition to any rights or remedies that either you or EMC may have under this
letter agreement or any stock plan, stock agreement or the KEA, in the event
that you violate the KEA or this letter agreement after your Retirement Date or
involuntary termination without “cause,” EMC reserves the right to cancel any
then-outstanding equity.


This letter agreement supersedes, effective as of date hereof, the letter
agreement by and between you and EMC, dated October 13, 2011, and shall inure to
the benefit of and be binding on the successors and assigns of EMC and shall be
governed by and construed in accordance with the laws of the Commonwealth of
Massachusetts, without regard to the doctrine of conflicts of law. This letter
agreement is executed under seal.


Please acknowledge your agreement to the terms herein in the space provided
below. Thank you.
                            
Very truly yours,


/s/ Joseph M. Tucci
Joseph M. Tucci
Chairman, President & CEO


Acknowledged and agreed:


/s/ William F. Scannell
7/16/12

William F. Scannell
Date


